UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7647



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANK LEON ROBINSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. Joseph F. Anderson, Jr., Chief District
Judge. (CR-98-523; CA-01-2881)


Submitted: March 30, 2006                      Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Leon Robinson, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Frank Leon Robinson seeks to appeal a district court

order denying as a second or successive 28 U.S.C. § 2255 (2000)

motion his motion filed under Fed. R. Civ. P. 60(b).                An appeal may

not be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing      of   the    denial    of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the   record    and   conclude   Robinson    has   not    made      the   requisite

showing.      Accordingly, we deny a certificate of appealability and




                                    - 2 -
dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions   are     adequately   presented     in   the

materials      before   the   court   and     argument   would   not    aid   the

decisional process.*



                                                                       DISMISSED




     *
      To   the extent that Robinson may be seeking authorization
under 28    U.S.C. § 2244 (2000) to file a second and successive 28
U.S.C. §   2255 (2000) motion based upon United States v. Booker, 543
U.S. 220    (2005); Blakely v. Washington, 542 U.S. 296 (2005); and
Apprendi   v. New Jersey, 530 U.S. 466 (2000), we deny authorization.

                                      - 3 -